Citation Nr: 0944738	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2005, for the establishment of a 20 percent rating for 
residuals of a laceration of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran has perfected an appeal regarding 
the effective date assigned to the grant of an increased 
rating for residuals of a laceration of the right great toe.

The Board finds it useful to outline pertinent procedural 
history in some detail.  The Veteran filed an untimely 
substantive appeal (VA Form 9), received on September 26, 
2005.  The Veteran was attempting to perfect an appeal of an 
August 2004 rating decision that denied a compensable rating 
for residuals of a laceration of the right great toe.  As the 
substantive appeal was untimely, the RO considered this 
document a new claim for increase.  Since the RO has not 
taken any action to indicate to the Veteran that this issue 
remains on appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8], the requirement that 
there be a substantive appeal is not waived.  The facts of 
this case are clearly distinguished from the Court's holding 
in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in this 
appeal the Veteran was not wrongly mislead into believing 
that he had perfected an appeal of his earlier claim.  

In April 2006, the RO issued a rating decision that again 
denied an increased rating for residuals of a laceration of 
the right great toe.  The Veteran filed a timely notice of 
disagreement to this April 2006 rating decision.  In March 
2007, the RO issued a statement of the case that increased 
the rating to 10 percent as of the September 26, 2005 claim 
for increase.  The Veteran submitted an April 2007 
substantive appeal (VA Form 9) that perfected a claim for an 
increased rating for this disability, specifically requesting 
a 20 percent rating.  In this April 2007 substantive appeal, 
the Veteran also disagreed with the effective date assigned 
to the increased rating.  
In October 2007, the RO increased the rating to 20 percent, 
as requested, effective as of the September 26, 2005 claim.  
The RO found that this was a complete grant of the previously 
perfected appeal regarding an increased rating, as the 
Veteran had specifically requested the 20 percent rating.  
The Board concurs that an increased rating claim is no longer 
in appellate status.

In January 2008, the RO issued a statement of the case 
regarding an effective date prior to September 26, 2005 for 
the grant of an increased rating for residuals of a 
laceration of the right great toe.  The Veteran perfected 
this appeal by filing a January 2008 substantive appeal (VA 
Form 9).  Therefore, in review of this procedural history, 
the Board finds that the claim remaining in appellate status 
is most accurately described as a claim for entitlement to an 
effective date earlier than September 26, 2005, for the 
establishment of a 20 percent rating for residuals of a 
laceration of the right great toe.

The Veteran testified via videoconference before the 
undersigned Veteran Law Judge in October 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  At this time, the representative raised the 
issue of clear and unmistakable error (CUE) in the original 
rating decision that granted service connection for residuals 
of a laceration of the right great toe.  Review of the claim 
file reveals that service connection was established by a 
June 1981 rating decision.  The undersigned and the 
representative discussed remanding the raised issue of CUE as 
it was inextricably intertwined with the effective date claim 
in appellate status.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Review of the claims file, however, reveals 
that the Veteran appealed the June 1981 rating decision and 
the Board issued a June 1982 denial of this claim.  The June 
1981 rating decision was subsumed by the final June 1982 
Board decision.  See 38 C.F.R. § 20.1104 (2009).  

Neither the Veteran nor the representative alleged CUE in a 
Board decision.  This is an issue of original jurisdiction.  
The notice of appellate rights attached to this decision 
provides information on how to file such a CUE claim 
regarding a previous Board decision.  See also 38 C.F.R. 
§§ 20.1400-20.1404 (2009) (pertaining to revision of Board 
decisions on grounds of clear and unmistakable error, to 
include filing and pleading requirements.)  In the statements 
and testimony of record, however, there is no current 
intertwined claim of CUE in a Board decision that must be 
addressed prior to adjudication of the claim already in 
appellate status.
FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  An August 2004 rating decision denied the Veteran's claim 
for an increased (compensable) rating for his service-
connected residuals of a laceration of the right great toe; 
he filed a timely NOD but after the issuance of the SOC, he 
did not file a timely substantive appeal; thus, the decision 
became final.

3.  On September 26, 2005, the RO received the Veteran's 
claim for an increased rating for his service-connected 
residuals of a laceration of the right great toe; this is the 
earliest dated claim filed after the last decision had become 
final.


CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 
2005, for the establishment of a 20 percent rating for 
residuals of a laceration of the right great toe have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  In order to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a January 2006 VCAA letter pursuant to 
the claim for increase.  The Veteran has been informed about 
the information and evidence not of record that is necessary 
to substantiate his claim; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  Prior to the January 2008 
statement of the case, the Veteran was provided a letter 
pursuant to Dingess that informed the Veteran of how to 
establish a disability rating and an effective date.  
Although this letter is dated March 2006, it appears to have 
been sent later than this date.  The Board notes that the 
issue in appellate status is a downstream issue, and the 
Veteran has been notified of the evidence and information 
needed to substantiate the underlying claims for service 
connection and an increased rating.  See generally Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
letter dated March 2006 was issued after the rating decision 
on appeal, and thus was not timely.  The RO cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the January 
2008 statement of the case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

As the statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
timing error, the Board finds no basis for finding prejudice 
against the Veteran's appeal of the issue adjudicated in this 
decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009).
The Board also finds that all necessary assistance has been 
provided to the Veteran.  There is no indication of missing 
or unavailable records pertinent to the claim for an earlier 
effective date for an increased rating. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

By way of a June 1981 rating decision, the RO granted service 
connection for residuals of laceration of the right great 
toe.  The RO assigned a noncompensable rating, effective as 
of the day after the Veteran's separation from service.  See 
38 C.F.R. § 3.400.  As indicated above, the Veteran appealed 
the rating assigned.  The Board issued a June 1982 rating 
decision that denied the claim for increase.  Pursuant to a 
subsequent appeal, the Board issued an October 1984 denial of 
the claim for a compensable rating.  The RO issued a 
September 1994 rating decision that denied the claim.  The 
Veteran did not appeal this rating decision, and it became 
final.  See 38 U.S.C.A. § 7105.

The Veteran filed another claim for an increased 
(compensable) rating for his service-connected residuals of a 
laceration of the right great toe in April 2004.  The RO 
issued an August 2004 rating decision that denied the claim.  
The Veteran filed a timely notice of disagreement and was 
issued a July 2005 statement of the case.  As documented in 
the Introduction, the Veteran did not perfect the appeal by 
filing a timely substantive appeal (VA Form 9).  See 
38 C.F.R. §§ 20.200, 20.302.  Rather, he filed an untimely 
substantive appeal received on September 26, 2005.  The 
Veteran was notified by a January 2006 letter that this 
substantive appeal was untimely and that the letter received 
on September 26, 2005 would be considered a new claim for an 
increased rating.  

The Board can find no basis for finding that the September 
26, 2005 document was a timely substantive appeal and does 
not find that VA waived the issue of timeliness as the 
Veteran was notified that the letter was considered untimely 
prior to any further development.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009).  There were no other relevant documents 
filed between the date the July 2005 statement of the case 
was issued and the September 26, 2005 untimely substantive 
appeal was received.

Analysis

The question before the Board is whether there was an earlier 
claim for an increased (compensable) rating for residuals of 
a laceration of the right great toe or other evidence that 
would show entitlement to an increased rating after the 
August 2004 rating decision became final but before the 
September 26, 2005 claim [and  untimely substantive appeal] 
was received.  The August 2004 rating decision became final 
because after the July 2005 statement of the case was issued 
to the Veteran he did not file a timely substantive appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2009).  There 
were no other documents relevant to a claim for increase 
filed between the time the July 2005 statement of the case 
was issued and the September 26, 2005 claim was received.  

The Board is cognizant that the Veteran currently contends 
that the increased rating should be effective as of his 
original effective date for the noncompensable rating based 
on the contention that the disability has always been of the 
same severity.  The outcome of the current appeal, however, 
is dictated by when the current claim for increase was filed 
or when date of entitlement arose.  See 38 C.F.R. § 3.400.  
This date cannot be earlier than when the last decision 
became final.  The September 26, 2005 document is the 
earliest dated claim filed after the last decision had become 
final.  There were no other relevant documents filed after 
the July 2005 statement of the case was issued.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an earlier effective date for a 20 percent rating 
for residuals of a laceration of the right great toe must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

ORDER

Entitlement to an effective date earlier than September 26, 
2005, for the establishment of a 20 percent rating for 
residuals of a laceration of the right great toe is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


